         Case 1:18-gj-00034-BAH Document 60 Filed 05/28/19 Page 1 of 1


                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________


No. 18-3052                                                September Term, 2018
                                                                      1:18-gj-00034-BAH
                                                  Filed On: May 28, 2019 [1789688]
In re: Grand Jury Investigation,

                                     MANDATE

      In accordance with the judgment of February 26, 2019, and pursuant to Federal
Rule of Appellate Procedure 41, this constitutes the formal mandate of this court.


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Ken R. Meadows
                                                         Deputy Clerk




Link to the judgment filed February 26, 2019
       Case 1:18-gj-00034-BAH Document 60-1 Filed 05/28/19 Page 1 of 1




                  United States Court of Appeals
                          FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 18-3052                                                  September Term, 2018
                                                             FILED ON: FEBRUARY 26, 2019
IN RE: GRAND JURY INVESTIGATION,


                          Appeal from the United States District Court
                                  for the District of Columbia
                                      (No. 1:18-gj-00034)


       Before: HENDERSON, ROGERS and SRINIVASAN, Circuit Judges

                                       JUDGMENT

       This cause came on to be heard on the record on appeal from the United States District
Court for the District of Columbia and was argued by counsel. On consideration thereof, it is

        ORDERED and ADJUDGED that the order of the District Court appealed from in
this cause is hereby affirmed, in accordance with the opinion of the court filed herein this date.

                                          Per Curiam



                                                              FOR THE COURT:
                                                              Mark J. Langer, Clerk

                                                       BY:    /s/

                                                              Ken Meadows
                                                              Deputy Clerk


Date: February 26, 2019

Opinion for the court filed by Circuit Judge Rogers.
